ORMOND, J.
The joint plea of the defendants that one was a freeholder in Dallas county, and not liable to an action in the county of Perry, was bad, and the demurrer to it properly sustained. The right to plead this fact in abatement is personal to the party, and did not affect the right to sue the other defendant in Perry county. As a joint plea it was therefore bad, and the demurrer to it properly sustained.
Until 'dower is assigned to the widow, she has no estate in the lands of her deceased husband. The widow’s quarantine, by our statute, does not extend beyond the right to occupy the dwelling house, out houses, &c., until her dower is assigned.— Until then, she has no estate in the lands of her deceased husband, but a mere right to have her dower allotted to her. It is not necessary, therefore, that we should enter upon the inquiry whether a dower interest in lands would entitle the husband to an exemption from suit out of the county of his residence, because it does not appear that there was any such estate in the wife of the defendant.
■ The joint judgment against the defendants, one upon nil dicit, and the other upon verdict, is sufficiently regular.
Let the judgment be affirmed.